Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 1 of 16 Page ID #:1




 1                        UNITED STATES DISTRICT COURT
 2                       CENTRAL DISTRICT OF CALIFORNIA
 3 NINA HUTTEGGER, Personal                        Case No.
     Representative of the Estate of JUHA-
 4
     PEKKA AHOPELTO (Deceased);                    COMPLAINT FOR WRONGFUL
 5                                                 DEATH AND SURVIVAL
                           Plaintiff,              DAMAGES UNDER THE SUITS
 6         v.                                      IN ADMIRALTY ACT
 7 UNITED STATES OF AMERICA,

 8                                Defendant.
 9

10         Plaintiff NINA HUTTEGGER acting as the Personal Representative of the
11 Estate of Juha-Pekka Ahopelto, herewith complains of Defendant UNITED STATES

12 OF AMERICA, and allege as follows:

13                          PRELIMINARY ALLEGATIONS
14
                             (Maritime jurisdiction under SIAA)
15

16       1.      Subject matter jurisdiction lies in this Court under 28 U.S.C. § 1333,
17 Fed.R.Civ.P. 9(h), and the Suits in Admiralty Act, 46 U.S.C. §§ 30901-30918, as

18 hereinafter more fully appears.

19       2.      As is hereinafter more fully set forth, this action grows out of the
20 catastrophic fire that killed thirty-four people aboard the dive vessel CONCEPTION

21 (O.V.N. 638133) during the early morning hours of September 2, 2019.

22       3.      The incident which gave rise to this lawsuit is subject to admiralty tort
23 jurisdiction in that: It occurred upon the navigable waters of the Pacific Ocean within

24 the territorial waters of the State of California less than one marine league from the

25 shores of Santa Cruz Island; It had an actual and potential impact on maritime

26 commerce, and; It involved a traditional maritime activity.

27                       (Parties, Personal Jurisdiction and Venue)
28


                                               1
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 2 of 16 Page ID #:2




 1                               Plaintiff and Beneficiaries
 2       4.      At all material times hereto Plaintiff NINA HUTTEGGER (“Plaintiff
 3 HUTTEGGER”) was at all times relevant to this Complaint an adult resident of the

 4 State of California. Plaintiff HUTTEGGER is the surviving wife of decedent, JUHA-

 5 PEKKA AHOPELTO (“DECEDENT AHOPELTO”) and the biological mother of

 6 Decedent AHOPELTO’s minor son C.A., and DECEDENT AHOLPELTO’s adult

 7 daughter,    JULIA     AHOPELTO.        Plaintiff   HUTTEGGER        is   the   Personal
 8 Representative of Decedent AHOLPELTO’s Estate.

 9        5.   Decedent AHOPELTO was born in 1969. At all times material hereto, he
10 was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase is

11 used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

12 U.S. at 215. As hereinafter more fully appears, he died aboard that vessel during the

13 early morning hours of September 2, 2019, when CONCEPTION caught fire and sank

14 upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less than one-

15 hundred yards from shore, within the territorial limits of the State of California. See

16 Tidewater, 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).

17        6.   At all times material hereto, Plaintiff JULIA AHOPELTO was at all times
18 relevant to this Complaint an adult resident of the State of California. Plaintiff JULIA

19 AHOPELTO is the surviving daughter of Decedent AHOPELTO.

20        7.   At all times material hereto, Plaintiff C.A. is the surviving minor son of
21 DECEDENT AHOPELTO.

22                                        The Defendant
23        8.   At all times material hereto, the UNITED STATES COAST GUARD
24 (hereinafter “COAST GUARD”) was and still is a military, multi-mission, maritime

25 service within the Department of Homeland Security, one of the five armed services

26 of Defendant the UNITED STATES OF AMERICA, and an “agent of the UNITED

27 STATES” within the meaning of 46 U.S.C. § 30904. As such the UNITED STATES

28 OF AMERICA is designated Defendant herein (“UNITED STATES”).
                                         2
                      SIAA Complaint of Plaintiff Nina Huttegger
                      for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 3 of 16 Page ID #:3




 1        9.   Venue is properly laid in this Court under 28 U.S.C. § 1391(b)(2) in that
 2 Defendant’s acts and omissions complained of herein occurred within the federal

 3 judicial district of this Honorable Court.

 4                                    OPERATIVE FACTS
 5                      (The Small Passenger Vessel CONCEPTION)
 6        10. At all times material hereto, Truth Aquatics, a California-organized
 7 business, owned by Richard Glen Fritzler and Dana Jeanne Fritzler (“Truth Aquatics”

 8 and “the Fritzlers”) built, owned, operated, maintained, manned, equipped, controlled,

 9 and operated three “small passenger vessels” within the meaning of 46 C.F.R.,

10 Subchapter T – CONCEPTION, VISION, and TRUTH. Although VISION was five

11 feet longer and one foot wider than CONCEPTION, they were sisterships in the sense

12 that the layout and general arrangement of their decks, deck houses, and below deck

13 compartments were very similar.

14        11. CONCEPTION was designed, built, furnished, equipped, inspected, and
15 launched in Long Beach, California in 1981 by the Fritzlers and others, and was

16 redesigned, rebuilt, refurbished, reequipped, relaunched by the Fritzlers and others, in

17 2005 and/or subsequent years. When CONCEPTION was launched in 1981, she was

18 subject to Coast Guard inspection and certification under 46 C.F.R. § 175.100(a) and

19 was indeed inspected and certificated by the Coast Guard acting for Defendant

20 UNITED STATES by and through a duly authorized Officer in Charge of Marine

21 Inspection (“OCMI”).

22        12. CONCEPTION was likewise subject to Coast Guard inspection and
23 certification at the time of her redesign and reconstruction in 2005 and was indeed

24 reinspected and recertificated at that time by the Coast Guard acting for Defendant

25 UNITED STATES by and through a duly authorized OCMI.

26        13. From the time CONCEPTION first entered service in 1981 until the date
27 of the catastrophic fire which is the subject of this action, said vessel was further

28 subject to annual inspection and certification under 46 C.F.R. §§ 175.100(a), and
                                             3
                          SIAA Complaint of Plaintiff Nina Huttegger
                          for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 4 of 16 Page ID #:4




 1 185.726, inter alia, and was indeed inspected and certificated annually by the Coast

 2 Guard acting for Defendant UNITED STATES by and through a duly authorized

 3 OCMI. In addition to said annual inspections, Defendant UNITED STATES also

 4 conducted 5-year COI renewal inspections and biannual hull and structural

 5 examinations aboard CONCEPTION pursuant to 46 C.F.R. § 176.600 inter alia. The

 6 OCMI’s who inspected and certificated CONCEPTION pursuant to those regulations

 7 during the years immediately preceding the catastrophe that is the subject of this

 8 incident, were members of the Marine Safety Detachment (“MSD”) in Santa Barbara,

 9 a sub-unit of the MSD for Coast Guard Sector LA/Long Beach.

10        14. The Coast Guard developed, adopted, promulgated, published, and
11 updated a T-Boat Inspection Book (“CG-840 TI”) which not only prescribes the

12 procedures and protocols for all those inspections, examinations, and certifications

13 but also provides OCMI’s with written procedures, protocols, and checklists for such

14 inspections, examinations, and certifications. The CG-840-T1 and its procedures,

15 protocols, and checklists were last updated in 2011. In addition to the procedures,

16 protocols, and checklists set forth in the CG-840-TI, the MSD in Santa Barbara

17 prepared, published, adopted, issued, and updated its own supplemental procedures,

18 protocols, and checklists for small-passenger-vessel inspections and examinations

19 like the ones described hereinabove. The supplemental procedures, protocols, and

20 checklists published by the Santa Barbara MSD were last updated in 2014.

21        15.   A copy of the Supplemental Procedures Check List referenced herein is
22 attached to the Complaint as Exhibit “A.”

23        16. Among other things, the procedures, protocols, and checklists described
24 in Paragraphs 107 and 108 hereinabove required the OCMI’s to inspect and certificate

25 CONCEPTION’s wiring and electrical systems to ensure that they complied with the

26 standards set forth in 46 C.F.R. § 183.340. They also called upon the OCMI’s to

27 ensure that small passenger vessels like CONCEPTION were equipped with proper

28 fire detection and suppression systems and suitable passenger evacuation hatches and
                                              4
                           SIAA Complaint of Plaintiff Nina Huttegger
                           for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 5 of 16 Page ID #:5




 1 passages.   Having developed, adopted, promulgated, published, and issued those
 2 procedures, protocols, and checklists, the MSD’s for Coast Guard Sector LA/Long

 3 Beach and sub-unit Santa Barbara and their OMCI’s had a manifest duty to comply

 4 with said procedures, protocols, and checklists and had no discretion to violate or

 5 disregard them.

 6        17. The Coast Guard, acting by and through its aforesaid MSD’s and duly
 7 designated OCMI’s documented each of the inspections, examinations, and

 8 certifications described hereinabove with a dated Certificate of Inspection (“COI”).

 9 The MSD in Santa Barbara issued CONCEPTION her last COI on or about November

10 19, 2014, and conducted an annual inspection in 2019, prior to CONCEPTION

11 burning to the waterline in the catastrophe that is the subject of this action. As

12 hereinafter more fully appears, that COI authorized CONCEPTION to operate as “a

13 small passenger vessel” within the meaning of 46 C.F.R. § 175.110(a) at all times

14 material hereto, and to carry up to forty-five passengers on overnight voyages along

15 the Southern California coast, even though her electrical wiring and systems, her fire

16 detection and suppression systems, and her passenger-accommodation escape hatch

17 were in open and obvious violation of the procedures, protocols, and checklists

18 described in Paragraph 107 and 108 hereinabove.

19        18. Beginning in 2013, the Coast Guard started publishing Navigation and
20 Vessel Inspection Circulars (“NVIC’s”) and safety alerts about dangers of circuit

21 overloads and shipboard fires caused by the use of power strips and rechargeable

22 devices aboard small passenger vessels.

23        19. After the catastrophe that is the subject of this action, the Coast Guard
24 inspected CONCEPTION’s sistership VISION, applying the same procedures,

25 protocols, and checklists the OCMI’s of MSD Santa Barbara should have applied to

26 CONCEPTION, and discovered numerous glaring deficiencies in VISION’s wiring

27 and electrical systems, fire detection and suppression systems, and passenger-

28 accommodation escape hatch.
                                              5
                           SIAA Complaint of Plaintiff Nina Huttegger
                           for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 6 of 16 Page ID #:6




 1        20. CONCEPTION, which is depicted below, was constructed of wood and
 2 fiberglass. She had a registered tonnage of 66 net tons and as of September 2, 2019,

 3 was licensed by the Coast Guard to carry up to six crew members and one hundred

 4 passengers for hire and to conduct overnight, near-coastal voyages upon the territorial,

 5 near coastal waters of the Santa Barbara Channel

 6

 7

 8

 9

10

11

12

13

14        21. As designed, built, equipped, redesigned, rebuilt, and refurbished,
15 CONCEPTION had three decks. The pilothouse and sleeping quarters for five of her

16 crew members were located on the vessel’s uppermost, or “sun deck,” atop the main-

17 deck house, and were accessed from the main deck by a single set of open stairs

18 situated at the after end of the deck house. Exterior walkways ran along the main

19 deck on either side of the house and provided access to the bow. The dive station was

20 situated on the main deck’s open “fantail” area aft of the house. The stern of the

21 vessel was equipped with a dive platform that could be raised and lowered and when

22 raised, also functioned as a “skid” or cradle for CONCEPTION’s fifteen-foot

23 inflatable skiff.

24        22. The passenger accommodations were distributed between the main-deck
25 and below-deck areas. The interior of the main-deck house comprised an open area

26 that was divided into two zones or spaces by low counters and fixed furniture. The

27 forward one-third of that space housed “the galley” and its electrically powered food-

28 storage and food-preparation equipment. The after two-thirds of the space comprised
                                             6
                          SIAA Complaint of Plaintiff Nina Huttegger
                          for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 7 of 16 Page ID #:7




 1 “the salon” where passengers socialized and ate their meals. A set of fixed counters

 2 equipped with food-service platforms, built-in coolers, and an ice maker ran down the

 3 centerline of the salon. Banquette-style seating and a row of padded sofas were built

 4 into the port and starboard walls of the salon. Wooden tables and plastic chairs sat

 5 inboard of the banquettes and sofas.        The salon and all of its furnishings were
 6 flammable, including the carpeting on the deck and the acoustic tile on the overhead.

 7        23. The galley/salon space was accessed from the main deck by a doorway at
 8 the after end of the deck house which led to and from the dive station and the open

 9 fantail. That entry/exit was equipped with a set of double doors which were always

10 kept open while the vessel lay at anchor.

11        24. The main-deck house also embraced three separately enclosed “heads” or
12 toilets. Two of those heads were accessed via flanking doorways on the port and

13 starboard sides of the main deck entry. The third head was located on the starboard

14 side of the deck house and was accessed from an exterior doorway situated at the

15 bottom of the stairway up to the sun deck.

16        25. All the passenger accommodations were located below the main deck,
17 within the hull itself, and comprised a bunk room and a shower room separated by a

18 watertight, thwartship bulkhead. The cramped bunk room was located aft of the

19 shower room and designed to accommodate forty-five passengers and one crew

20 member in a space that was approximately twenty-one feet long and twenty-five feet

21 wide. Thirteen of the bunks in that compartment were designed for double occupancy

22 and twenty for single occupancy.

23        26. Twelve of the double-occupancy bunks were divided into two flights, one
24 above the other, and arranged along each side of the bunk room, six to a side. Twelve

25 single-occupancy bunks were arranged longitudinally, in the middle of the room, in a

26 block that ran two bunks wide, two bunks long, and three bunks high. A thwartship

27 block of single-occupancy bunks running three high and two long sat against the after

28 bulkhead. Viewed from above, the layout resembled a three-pronged fork, where the
                                           7
                        SIAA Complaint of Plaintiff Nina Huttegger
                        for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 8 of 16 Page ID #:8




 1 outside tangs were double bunks, the center tang was the longitudinal set of double

 2 bunks, and the base of the fork was the smaller, thwartship block of singles. The

 3 thirteenth double bunk was tucked under the access companionway at the forward end

 4 of the bunk room, and the last two single-occupancy bunks were stacked atop one

 5 another against the port side of the forward bulkhead. All the bunks were framed in

 6 wood and equipped with reading lights, plastic-covered foam mattresses, pillows, and

 7 blankets. Privacy was provided by thin wooden partitions and cloth curtains. During

 8 the accident voyage, all thirteen of the double bunks and sixteen of the twenty singles

 9 were assigned to couples or individuals.        The unassigned bunks all lay in the
10 thwartship block that sat against the after bulkhead. The bunk room had no windows,

11 portholes, or skylights. Ventilation was provided by a forced-air system with intakes

12 on the main deck and an air-conditioning system that cooled and recirculated interior

13 air.

14        27. Over the years, undocumented and ill-designed modifications were added
15 to the forced-air ducting and compartment overhead.          Lighting in the aisles was
16 fluorescent. There were two, residence-grade smoke alarms and one emergency light

17 in the bunk room. Each alarm operated independently of the other, and neither sent a

18 signal to the pilothouse. There was a single, ten-pound, Class ABC fire extinguisher

19 housed at the forward end of the bunk room but no other fire-fighting systems or

20 equipment in that compartment. There were only two means of access to and egress

21 from the bunk room, and neither opened directly onto a weather deck. There was a

22 narrow, curved companionway equipped with stairs that spiraled down to the forward

23 end of the bunk room from the starboard side of the galley. There was also a closed

24 and unmarked, twenty-two-inch-by-twenty-two-inch emergency-escape hatch tucked

25 into the overhead above the aftermost berths in the longitudinal block of single bunks

26 which opened onto a cramped space beneath the aftermost counter in the salon. By

27 virtue of its repeated inspection of CONCEPTION, the Coast Guard was aware of

28 these conditions.
                                              8
                           SIAA Complaint of Plaintiff Nina Huttegger
                           for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 9 of 16 Page ID #:9




 1        28. The open fantail area at the after end of CONCEPTION’s main deck was
 2 equipped with center-line storage banks for dive equipment such as fins, masks, and

 3 SCUBA bottles. The below-deck space immediately beneath the fantail was divided

 4 into two compartments. The forward compartment housed the “engine room” and

 5 abutted the after end of and was separated from the bunk room by a ½-inch thick

 6 plywood bulkhead. That compartment contained the two diesel engines that turned

 7 the vessel’s twin propellors, two fuel tanks, air compressors for filling the SCUBA

 8 bottles, and an auxiliary diesel generator that powered the vessel’s electrical system.

 9 The after compartment or “lazarette” lay between the engine room and the vessel’s

10 transom. The lazarette housed a nitrox system for producing oxygen-enriched dive

11 air and a storage area for drying wet suits. Access to and from the engine room and

12 the lazarette was provided through two separate hatches located on the fantail.

13        29. As designed, built, equipped, launched, inspected, certificated, redesigned,
14 rebuilt, refurbished, reequipped, reinspected, and recertificated by, CONCEPTION

15 was equipped with an onboard electrical system that was powered by diesel

16 generators. That electrical system did not fully and/or adequately comply with the

17 standards set forth under 46 CFR 183.340. For example, some electrical items in the

18 bunkroom were not composed of UL Boat or Marine cable called for by such

19 standards, but rather of cheap, everyday Romex wire of the kind one would buy at

20 Home Depot.

21        30. The vessel’s inadequate electrical system was already stressed by the
22 addition of the nitrox generation system to the point where the galley stove and the

23 nitrox system could not be operated at the same time. Based on the information the

24 OCMI’s gathered in the inspections, examinations, and certifications described

25 hereinabove, the Coast Guard knew, or in the exercise of ordinary care should have

26 known, that Truth Aquatics and the Fritzlers not only added undocumented and ill-

27 designed electrical outlets throughout the vessel for the purpose of battery charging

28 but also permitted and even encouraged passengers like DECEDENT to use
                                           9
                        SIAA Complaint of Plaintiff Nina Huttegger
                        for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 10 of 16 Page ID #:10




   1 CONCEPTIONS’s electrical system to charge digital cameras, video-cameras,

   2 smartphones, cell phones, strobe lights, Go Pros, lap top tablets, underwater-scooter

   3 power packs, CPAP machines, and other lithium battery-powered electronic

   4 equipment

   5                           (The Events Leading Up to the Incident)
   6

   7

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17         31. The risk of fire caused or accelerated by the presence of lithium-based
 18 batteries is well documented by official studies and mainstream media. Many types

 19 of lithium-battery-powered equipment have long been banned from commercial

 20 airliners. Between 2006 and 2021, the Federal Aviation Administration, an agency

 21 of Defendant UNITED STATES, alone recorded 310 air or airport fire incidents

 22 involving lithium batteries. The Consumer Product Safety Commission, also an

 23 agency of Defendant UNITED STATES, recorded numerous incidents of lithium

 24 battery fires during the same period. More pertinently, on the late afternoon of March

 25 9, 2013, over six years before the fatal fire that is the subject of this action, the

 26 CONDOR EXPRESS, another “small passenger vessel” within the meaning of 46

 27 C.F.R.§ 175.110(a), caught fire while berthed in Santa Barbara Harbor when the

 28 battery charging station for that vessel’s portable maritime radio burst into flames
                                               10
                            SIAA Complaint of Plaintiff Nina Huttegger
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 11 of 16 Page ID #:11




   1 inside her wheelhouse.

   2        32. During the pre-dawn hours of October 8, 2018, eleven months before the
   3 fatal fire that is the subject of this action, Ken Dehler, an off-duty fireman and a

   4 passenger aboard CONCEPTION’s sistership VISION, heard a “hissing” noise and

   5 then a loud “bang” inside that vessel’s main deckhouse and discovered sparks, flames,

   6 and smoke emanating from two lithium-based batteries that were nested in a charging

   7 station plugged into a power strip sitting among paperback books atop a shelf on the

   8 starboard side of the VISION’s salon. After Dehler and another passenger who just

   9 happened to be awake smothered the fire with a dry chemical extinguisher from the

 10 galley, they unplugged the charger and threw it into a rinse bin located out on the

 11 main deck. Dehler and the other passenger promptly reported the fire to the VISION’s

 12 master who reported it in turn to his employers.

 13         33. On Monday, August 31, 2019, DECEDENT and fellow passengers
 14 departed Santa Barbara Harbor aboard CONCEPTION, along with CONCEPTION

 15 crew members, for a three-day voyage through the Channel Islands (“accident

 16 voyage”). That voyage would take CONCEPTION “between ports in the United

 17 States” as that phrase is used in 46 U.S.C. § 30509(a)(1).

 18         34. On the night of Tuesday, September 1, 2019, while CONCEPTION was
 19 anchored in Platt’s Harbor just a few hundred yards off Santa Cruz Island, some of

 20 her passengers made a night dive that concluded some time before 2400. After that,

 21 the vessel buttoned down for the night.         At 0235 hours, the last person awake,
 22 CONCEPTION’s Second Cook Michael Kohls, finished cleaning the salon, galley,

 23 and heads and went up to his bunk on the sun deck. There was no indication at that

 24 time of any fire or disturbance in the bunk room, on the fantail, in the salon, in the

 25 galley, or anywhere else aboard the vessel. By the time Kohls nodded off in his berth,

 26 everyone aboard CONCEPTION, including all six of her crew members, was sound

 27 asleep.

 28         35. Sometime around 0300, Kohls and his fellow crew member, First Cook
                                                 11
                              SIAA Complaint of Plaintiff Nina Huttegger
                              for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 12 of 16 Page ID #:12




   1 Ryan Sims, were awakened by loud noises and the cry of someone in distress. Earlier

   2 that evening, Sims had seen sparks when he plugged his cell phone into one of the

   3 charging stations in the salon. Kohls got up to investigate, but when he reached the

   4 top of the stairway from the sun deck down to the main deck, he saw flames licking

   5 at the stairs from the after, starboard corner of the passenger accommodation. What

   6 Kohls saw was a lithium-fueled fire that had been sparked and/or critically accelerated

   7 by defective equipment which was plugged into an overburdened shipboard electrical

   8 system. This overburdened shipboard electrical system had been designed, developed,

   9 built, installed, and refurbished without adequate fire detection, without adequate fire

 10 protection and/or without adequate electrical systems and wiring by the Fritzlers,

 11 Truth Aquatics, and others, and inspected and approved by the Coast Guard and

 12 Defendant the UNITED STATES. Nevertheless, at all times material, the Coast

 13 Guard failed to perform adequate inspections, allowing CONCEPTION to sail with

 14 these hazardous and ultimately deadly conditions.

 15         36. Lithium-fueled fires are subject to the well-known phenomenon of
 16 “thermal runaway” and can quickly generate temperatures in excess of 1000 degrees

 17 Fahrenheit. As soon as Kohls saw the fire licking at the bottom of the after stairway,

 18 he ran forward along the sun deck and alerted Capt. Jerry Boylan and the rest of the

 19 crew.     After Boylan made a MAYDAY call at 0314 from CONCEPTION’s
 20 pilothouse, he, Kohls, Sims, First Mate Cullen Molitor, and Deck Hand Milton French

 21 realized that the fire had accelerated beyond their control and abandoned ship, taking

 22 CONCEPTION’s fifteen-foot inflatable skiff with them.                  Apart from passenger
 23 Berenice Felipe -- whom Kohls had apparently heard cry out as she pushed open the

 24 escape directly above her bunk and fled overboard through the fire – everyone else

 25 aboard CONCEPTION was trapped down below in the bunk room where they died

 26 from the combined effects of fire and asphyxiation after trying to fight the blaze with

 27 the fire extinguisher in the cabin.

 28
                                                 12
                              SIAA Complaint of Plaintiff Nina Huttegger
                              for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 13 of 16 Page ID #:13




   1

   2

   3

   4

   5

   6

   7

   8

   9

 10                                 FIRST CAUSE OF ACTION
 11
               (Wrongful Death against Defendant UNITED STATES OF AMERICA)
 12
               37. Plaintiff hereby refers to, and incorporate as though fully set forth herein,
 13
       each and every allegation set forth in each paragraph hereinabove.
 14
               38. This cause of action arises under the Suits in Admiralty Act, 46 U.S.C. §§
 15
       30901-30918, and the General Maritime Law of the United States as handed down in
 16
       Moragne v. States Marine Lines, Inc., 398 U.S. 375 (1970), Sea-Land Services v.
 17
       Gaudet, 414 U.S. 573 (1974), Norfolk Shipbuilding & Drydock Corp. v. Garris, 532
 18
       U.S. 811 (2001), and Yamaha Motor Corp. v. Calhoun, 516 U.S. 199 (1996),inter
 19
       alia.
 20
               39. Defendant UNITED STATES would, if a private person, be liable to the
 21
       Plaintiff and DECEDENT’s heirs-at-law in that the Coast Guard and its duly
 22
       designated OMCI’s acted negligently and carelessly at all times material hereto by:
 23
                          a.     Abusing their discretion pursuant to Title 46 of the Code of
 24
                                 Federal Regulations, Subchapter T, Parts 175 to 187 -
 25
                                 governing the inspection and operation of small passenger
 26
                                 vessels (less than 100 gross tons) carrying between 6 and 150
 27
                                 passengers overnight;
 28
                                                   13
                                SIAA Complaint of Plaintiff Nina Huttegger
                                for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 14 of 16 Page ID #:14




   1                   b.     Ignoring, disregarding, and failing to abide by the procedures,
   2                          protocols, and checklists set forth in the CG-840-T1 and the
   3                          supplemental publications issued by the MSD; and
   4                   c.     Certificating and authorizing CONCEPTION to operate as “a
   5                          small passenger vessel” within the meaning of 46 C.F.R. §
   6                          175.110(a) at all times material hereto, and to carry up to
   7                          forty-five passengers on overnight voyages along the
   8                          Southern California coast, even though her electrical wiring
   9                          and systems, her fire detection and suppression systems, her
 10                           passenger-accommodation escape hatch, her watch logs and
 11                           training logs were in open and obvious violation of those
 12                           procedures, protocols, and checklists.
 13         40. As a direct, proximate, and legal result of the hereinabove delicts of
 14 Defendant, and each of them, DECEDENT died as a consequence of the fire, due to

 15 a combination of burns, smoke inhalation, and asphyxiation.

 16         41. As a direct, proximate, and legal result of the death of DECEDENT,
 17 Plaintiff, DECEDENT’S ESTATE, and DECEDENT’S heirs and beneficiaries, have

 18 suffered and will continue to suffer the permanent loss of said DECEDENT’s

 19 services, support, nurture, counsel, and example all to their pecuniary damage in an

 20 amount to be proven at the time of trial.

 21         42. As a direct, proximate, and legal result of the death of DECEDENT, and
 22 each of them, Plaintiff, DECEDENT’s Estate, and DECEDENT’sS heirs and

 23 beneficiaries, have suffered and will continue to suffer the permanent loss of said

 24 DECEDENT’S love, society, affection, care, comfort and consortium, all to their non-

 25 pecuniary damage in an amount to be proven at the time of trial.

 26         WHEREFORE, Plaintiff prays judgment against Defendant UNITED STATES
 27 as is hereinafter set forth.

 28         ///
                                                 14
                              SIAA Complaint of Plaintiff Nina Huttegger
                              for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 15 of 16 Page ID #:15




   1                           SECOND CAUSE OF ACTION
   2
                                    (Survival Action)

   3        43. Plaintiff herewith refers to and by that reference incorporates, as though
   4 fully set forth herein, each and every allegation set forth hereinabove.

   5        44. On or about September 2, 2019, before the foregoing cause of action arose
   6 in DECEDENT’s favor, DECEDENT, who would have been plaintiff in this action

   7 had he lived, died of smoke inhalation, burns, and asphyxiation secondary to the fire.

   8        45. As a direct, proximate, and legal result of the hereinabove alleged delicts
   9 of Defendant, DECEDENT’s Estate incurred expenses for funeral and cremation, all

 10 to his Estate’s pecuniary damage in an amount to be determined at the time of trial.

 11         46. As a further direct, proximate, and legal result of the hereinabove alleged
 12 delicts of the Defendant, DECEDENT was placed in great fear for his life and own

 13 physical well-being and consciously suffered extreme, severe, and relentless mental

 14 and emotional anguish, terror, and physical pain, and continued to suffer such terror,

 15 pain, and anguish for a substantial period of time until he died by fire and asphyxiation

 16 while trapped in CONCEPTION’s chaotic and over-crowded bunk room, all to his

 17 Estate’s nonpecuniary damage in an amount to be proven at the time of trial herein.

 18         47. DECEDENT AHOPELTO had a statistical life expectancy of another
 19 thirty-four years at the time of his death. As a further direct and proximate result of

 20 the hereinabove alleged delicts of the Defendants and each of them, Decedent

 21 AHOPELTO has incurred and will continue to incur a loss of future earnings and

 22 income, all to his successors-in-interest pecuniary damage in an amount to be

 23 determined at the time of trial.

 24         48. WHEREFORE Plaintiff prays judgment against Defendant the UNITED
 25 STATES OF AMERICA as follows:

 26         49. Funeral expenses in accordance with the allegations set forth above;
 27         50. Pecuniary and nonpecuniary survival damages, including DECEDENT’S
 28 pre-death pain and suffering, in accordance with the allegations set forth above;
                                               15
                           SIAA Complaint of Plaintiff Nina Huttegger
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07073-PA-AFM Document 1 Filed 09/01/21 Page 16 of 16 Page ID #:16




   1        51. Pecuniary and nonpecuniary wrongful death damages, in accordance with
   2 the allegations set forth above;

   3        52. For prejudgment interest;
   4        53. For the costs of suit herein; and,
   5        54. For such other and further relief as the Court may deem just and proper.
   6

   7
            DATED: September 1, 2021.

   8

   9
            NELSON & FRAENKEL, LLP

 10         /s/Carlos F. Llinás Negret
 11
            Gretchen M. Nelson
            Carlos F. Llinás Negret
 12         601 South Figueroa Street, Suite 2050
 13         Los Angeles, CA 90017
            844-622-6469
 14         cllinas@nflawfirm.com
 15
            KREINDLER & KREINDLER LLP
 16         485 Lexington Ave.
 17         New York, NY 10017

 18         Daniel O. Rose (pro hac vice application to be submitted)
 19         Kevin J. Mahoney (pro hac vice application to be submitted)

 20         Counsel for Nina Huttegger, Julia Ahopelto, and C.A. (a minor)
 21

 22

 23

 24

 25

 26

 27

 28
                                                16
                             SIAA Complaint of Plaintiff Nina Huttegger
                             for Wrongful Death and Survival Damages
